542 So.2d 1300 (1989)
Ex parte Steven Allen THOMPSON.
(Re Steven Allen Thompson v. State).
87-1043.
Supreme Court of Alabama.
January 13, 1989.
Rehearing Denied April 7, 1989.
John Mark McDaniel and Marc Sandlin, Huntsville, for petitioner.
Don Siegelman, Atty. Gen., and Martha Gail Ingram and William D. Little, Asst. Attys. Gen., for respondent.
BEATTY, Justice.
Pursuant to Rule 39(c), A.R.App.P., we granted the defendant's petition to review the judgment of the Court of Criminal Appeals affirming his conviction and sentence of death. Thompson v. State, 542 So.2d 1286 (Ala.Crim.App.1988). After considering the record, the opinion of the Court of Criminal Appeals, and the briefs of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals. Accordingly, the judgment must be, and it is hereby, affirmed.
AFFIRMED.
*1301 MADDOX, JONES, ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.
TORBERT, C.J., not sitting.